REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claims, the prior art (e.g., US 6325538) discloses a method with radiation protection (fig. 3), said method comprising: positioning a first end of a first radiation shield (52) around an X-ray source and positioning a second end of the first radiation shield (52) to a procedure table and/or a body of a patient on the procedure table; positioning a first end of a second radiation shield (53) around an X-ray detector/image intensifier and positioning a second end of the second radiation shield (53) to the procedure table and/or a body of a patient on the procedure table; and directing x-rays from the x-ray source (36) through the body of the patient to the X-ray detector/image intensifier (35) while the patient lies on the procedure table (14) within a C-arm, wherein the first radiation shield and the second radiation shield (52, 53) block stray radiation being emitted beyond the patient's body. 
However, the prior art fails to disclose or fairly suggest a method for performing fluoroscopy with radiation protection, said method including: conforming a second end of the first radiation shield to a procedure table and/or a body of a patient on the procedure table; and conforming a second end of the second radiation shield to the procedure table and/or the body of the patient on the procedure table, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on March 31, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8113713,  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884